Citation Nr: 1204164	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-09 968	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for thoracic outlet syndrome.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran was in the U.S. Army National Guard and Reserves from 1983 until 2005, including on active duty (AD) from June to November 1984 and from January 2003 to February 2004.  His periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) remain unverified.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a hearing at the RO in April 2010 before the undersigned Veterans Law Judge of the Board.

The Board subsequently, in August 2010, remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, including to try and determine exactly when the Veteran was on ACDUTRA and INACDUTRA - that is, other when he instead was on AD.

Unfortunately, however, the claims require still further development before being decided on appeal, so the Board again is remanding them to the RO via the AMC.


REMAND

In that prior August 2010 remand, the Board instructed the AMC to request that the appropriate service department verify all periods of the Veteran's service while in the Reserves, to include verification of all dates of his ACDUTRA and INACDUTRA.  If records did not exist, or if the custodian did not have them, the Board requested to please have the provider indicate this.


The Board also explained the reason for the importance of determining the dates of the Veteran's ACDUTRA and INACDUTRA service.  Specifically, the Board noted that the term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a), includes AD and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).  The Veteran also was to be notified that he has to link his claimed disabilities to specific times when he was on ACDUTRA and/or INACDUTRA, if not instead predicated on events while on AD, to qualify for service connection for disabilities stemming from injuries (or diseases) during that additional reserve service.

In response to these remand directives, the AMC obtained records from the Defense Personnel Records Information Retrieval System (DPRIS) - but only one document obtained is potentially relevant, that being an order mandating the Veteran report for 14 days of ACDUTRA starting on December 9, 1990, with the 124th Reserve Support Command.  However, he also has testified that he was a member of 162nd Infantry Company of the Oregon Army National Guard.

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.


Therefore, records concerning the Veteran's Oregon Army National Guard service must be obtained.  Moreover, the record also does not indicate any inquiries to the National Personnel Records Center (NPRC) or any other official sources regarding the dates of his additional Army Reserve ACDUTRA and INACDUTRA service. 

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Records which include the dates of the Veteran's ACDUTRA and INACDUTRA service are Federal records.

The Veteran has two relatively brief periods of AD, but more than 20 years of reserve duty, so most of his service apparently was on ACDUTRA and INACDUTRA.  And as the Board previously explained, the standards for service connection for AD and reserve duty differ.  So he should again be notified of these different standards and given an opportunity to make changes to the way he presents his claims if he chooses.

Accordingly, the claims again are REMANDED for the following additional development and consideration:

1.  Contact the NPRC, the U. S. Army National Guard, and the Adjutant General of the Veteran's unit, the 162nd Infantry Company of the Oregon Army National Guard, and/or any other appropriate agency, to verify the precise dates of his periods of ACDUTRA and INACDUTRA.  There should be specific certification of his duty status (indication of exactly when he was on ACDUTRA and when he was on INACDUTRA).  If these confirmatory records do not exist, or if the custodian does not have them, please have the provider expressly indicate this.  Make as many attempts to obtain these additional records as are required by 38 C.F.R. § 3.159(c)(2) since in the possession of a Federal department or agency.  Also appropriately notify the Veteran of any inability to obtain these identified records, as required by 38 C.F.R. § 3.159(e)(1).

2.  Give the Veteran time to identify or submit any additional evidence or argument showing his claimed disabilities are related to this additional service on ACDUTRA or INACDUTRA or to clarify how his disabilities, instead, relate to his AD service from June to November 1984 and from January 2003 to February 2004.

3.  Then readjudicate the claims in light of all additional evidence obtained.  If the claims are not granted to his satisfaction, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

